Citation Nr: 1134406	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  95-02 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a higher initial rating in excess of 20 percent for residuals of a right knee injury, prior to July 26, 2006.

2.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU) for the periods from July 14, 1986 to July 26, 2006 and since September 1, 2007.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to March 1972.  

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a September 1993 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In that decision, the RO granted service connection for residuals of a right knee injury and assigned an initial 20 percent disability rating, effective June 5, 1989.

The Veteran testified before a Veterans Law Judge at an October 1996 hearing at the RO (Travel Board hearing).  A transcript of that hearing has been associated with his claims file.

In March 1997, the Board granted an earlier effective date of July 14, 1986 for the grant of service connection for residuals of a right knee injury and remanded the issue of entitlement to a higher initial rating for that disability for further development.  The Veteran appealed the Board's decision with regard to the earlier effective date issue to the United States Court of Appeals for Veterans Claims (Court).

In February 1998, the Court vacated the Board's March 1997 decision and remanded the case for readjudication in compliance with directives specified in a January 1998 joint motion filed by counsel for the Veteran and VA.

In September 1999, the Board again granted an earlier effective date of July 14, 1986 for the award of service connection for residuals of a right knee injury.

In December 2006, the RO assigned an initial 100 percent schedular rating for residuals of a right knee injury due to prosthetic replacement of the knee joint under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5055, effective from July 26, 2006 to August 31, 2006.  An initial 30 percent rating was assigned from September 1, 2007.  As the Veteran was granted the full benefit he sought during the period from July 26, 2006 to August 31, 2006, his appeal for a higher initial rating for residuals of a right knee injury during that period is no longer on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).
    
In January 2009, the RO assigned a higher initial 60 percent rating for residuals of a right knee injury, effective September 1, 2007.

In July 2009, the Board sent the Veteran a letter informing him that the Veterans Law Judge who conducted the October 1996 Travel Board hearing was no longer employed at the Board and asked him to indicate whether he wanted to attend a new hearing.  The Veteran responded that he wanted a new hearing before a Veterans Law Judge at the RO.

In September 2009, the Board remanded the issue of entitlement to a higher initial rating for residuals of a right knee injury in order to schedule the Veteran for a new Travel Board hearing.

The Veteran testified before the undersigned at a February 2010 Travel Board hearing.  During the hearing and on the record, he withdrew the appeal as to the issue of entitlement to a higher initial rating for residuals of a right knee injury for the period since September 1, 2007.  A transcript of that hearing has been associated with his claims file.

In May 2010, the Board dismissed the appeal as to the issue of entitlement to a higher initial rating for residuals of a right knee injury for the period since September 1, 2007, in light of the Veteran's withdrawal of the issue during the February 2010 hearing.  The Board also remanded the issue of entitlement to a higher initial rating for that disability for the period prior to July 26, 2006 for further development at that time.

The Board notes that the Veteran submitted a written letter to the Board dated in May 2011 in which he made statements that could be construed as a motion for revision of a June 1981 Board decision on the basis of clear and unmistakable error (CUE).  In that decision, the Board denied entitlement to service connection for a right knee disability.

A motion to review a prior final Board decision on the basis of CUE must, among other things, set forth clearly and specifically the alleged errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement.  Motions that fail to comply with these requirements shall be dismissed without prejudice to re-filing.  See 38 C.F.R. § 20.1404(b) (2010); see also Disabled American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000).

The Veteran's May 2011 statement does not meet this criteria in that he did not clearly and specifically set forth any alleged errors of fact or law in the June 1981 Board decision.  Regardless of this fact, in a September 1999 decision, the Board already had denied a previous motion to revise the June 1981 Board decision on the basis of CUE.  VA regulations bar an appellant from submitting more than one motion based on CUE in a particular Board decision.  Hillyard v. Shinseki, 24 Vet. App. 343, 350-52 (2011); 38 C.F.R. § 20.1409(c) (2010).  Thus, the Veteran is barred from raising another claim of CUE in the Board's June 1981 decision and no further consideration will be given to this matter.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.





REMAND

During the October 1996 hearing, the Veteran testified that he had applied for and been denied Social Security Administration (SSA) disability benefits for an unspecified disability.  The Court has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  

In March 1997, the RO requested all available records from SSA pertaining to the Veteran's disability claim.  However, it does not appear as if there was any further response from SSA, as there are no SSA disability records in the claims file, and no further attempts were made to obtain any such records.  The medical records related to the SSA's disability determination have not yet been associated with the claims file and, as they may be relevant to the issues currently on appeal, further attempt(s) should be made to obtain them on remand.

The Court has held that a TDIU is an element of all appeals for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

A TDIU is granted where a veteran's service-connected disabilities are rated less than total, but they prevent him from securing or following all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16(a) (2010).  

An evaluation must be made as to whether there are circumstances in the Veteran's case, apart from any nonservice-connected disability and advancing age, which would justify a TDIU due solely to service-connected disability.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.

As the Veteran was in receipt of an initial 100 percent schedular rating for residuals of a right knee injury during the period from July 26, 2006 through August 31, 2007, the question of entitlement to a TDIU during this period is not at issue.  See 38 C.F.R. § 4.16(a) (providing for TDIU where the schedular rating is less than total).

As for the periods from July 14, 1986 to July 25, 2006 and since September 1, 2007, the Veteran testified during the February 2010 hearing that he was fired from his job in November 2006 due to his service-connected knee disability.  Given the evidence of a current disability, the Veteran's claim for the highest rating possible, and the evidence of unemployability, the record raises a claim for a TDIU under Roberson and Rice during these periods.

The Court has held that in the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the Veteran's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  The evidence does not contain an explicit opinion as to whether the Veteran's service-connected disabilities prevent him from securing or following gainful employment for which his education and occupational experience would otherwise qualify him.  Prior to examination, outstanding VA treatment records should be obtained.

The Veteran's current percentage ratings did not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a) prior to July 26, 2006.  However, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

Furthermore, the claim for a TDIU is inextricably intertwined with the Veteran's appeal for a higher initial rating for residuals of a right knee injury.  See Holland v. Brown, 6 Vet. App. 443, 446 (1994) (a TDIU claim premised on a specific disability, is inextricably intertwined with a claim for an increased rating for the same disability).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of evaluation and/or treatment of the Veteran from the Tuscaloosa VA Medical Center, since December 16, 2009.  All records and/or responses received should be associated with the claims file.

2.  Request from SSA copies of any decision(s) and all medical records underlying any such decision(s) submitted or obtained in support of any claim for disability/supplemental security income benefits from SSA.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  They should be accorded the opportunity to furnish such records directly to VA. 

3.  After completion of 1 and 2 above, to the extent possible, schedule the Veteran for a VA examination to determine whether his service-connected disabilities prevent him from securing or following employment for which his education and occupational experience would otherwise qualify him.  The entire claims file must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies (to include x-rays, if warranted) should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

In particular, the examiner should describe the impact of the Veteran's service-connected right knee disability on his occupational and social functioning.  Specifically, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected residuals of a right knee injury would have rendered him unable to secure and/or follow a substantially gainful occupation without regard to age or nonservice-connected disabilities at any time between July 14, 1986 and July 26, 2006.  The examiner should also opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities (residuals of a right knee injury and early degenerative joint disease of the left knee with meniscus tear) would alone, or in combination, render him unable to secure and/or follow a substantially gainful occupation without regard to age or nonservice-connected disabilities at any time since September 1, 2007.  The examiner should comment on the hearing testimony and the Veteran's education and work experience in discussing his employability.  If the Veteran is unemployable due to his service-connected disability(ies), the examiner should indicate the time of onset.

The examiner must provide the complete rationale for the comments and opinions expressed.  If any requested opinion cannot be provided without resort to speculation, the examiner should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4.  If, after completion of 1, 2 and 3 above, there is evidence that the Veteran's service-connected disabilities precluded him from gainful employment prior to July 26, 2006 and he does not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a) during that period, consider whether the case should be referred to VA's Director of C&P for consideration of entitlement to an extraschedular TDIU under the provisions of 38 C.F.R. § 4.16(b) for the period prior to July 26, 2006.

5.  Ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action must be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the above requested action, and any additional notice and/or development deemed warranted, readjudicate the claim for a higher initial rating for the right knee disability, and adjudicate entitlement to a TDIU, in light of all pertinent evidence and legal authority.  VA should document its consideration of whether: (1) "staged rating," pursuant to the holding in Fenderson v. West, 12 Vet. App. 119, 126 (1999), (2) referral for an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b), and (3) a TDIU on a schedular basis or referral on an extraschedular basis, under the provisions of 38 C.F.R. § 4.16(a) and (b), respectively, is warranted.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, furnish him and his representative a supplemental statement of the case, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


